Name: Commission Implementing Regulation (EU) 2018/871 of 14 June 2018 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  air and space transport;  trade policy;  transport policy;  cooperation policy
 Date Published: nan

 15.6.2018 EN Official Journal of the European Union L 152/5 COMMISSION IMPLEMENTING REGULATION (EU) 2018/871 of 14 June 2018 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the list of air carriers which are subject to an operating ban within the Union, referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, certain Member States and the European Aviation Safety Agency (EASA) communicated to the Commission information that is relevant in the context of updating that list. Relevant information was also communicated by third countries and international organisations. On the basis of that information, the list should be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis for a decision to impose an operating ban on them within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the list. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by the Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Council Regulation (EEC) No 3922/1991 (3) (the Air Safety Committee). (5) The Commission has updated the Air Safety Committee on the on-going joint consultations, in the framework of Regulation (EC) No 2111/2005 and Commission Regulation (EC) No 473/2006 (4), with the competent authorities and air carriers of Afghanistan, Angola, Bolivia, Gambia, Indonesia, Libya, Nepal, Russia and Venezuela. The Commission also provided information to the Air Safety Committee on the aviation safety situation in Equatorial Guinea, Kazakhstan, India, Mauritania, Mozambique, Philippines, Thailand, Ukraine and Zambia. (6) EASA presented to the Commission and the Air Safety Committee the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO) in the framework of ICAO's Universal Safety Oversight Audit Programme. In that context, Member States were invited to prioritise ramp inspections on air carriers certified by third countries in respect of which Significant Safety Concerns have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to the consultations undertaken by the Commission pursuant to Regulation (EC) No 2111/2005, the prioritisation of ramp inspections will allow for the acquisition of further information regarding the safety performance of the air carriers certified in those third countries. (7) EASA also informed the Commission and the Air Safety Committee of the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme (SAFA) in accordance with Commission Regulation (EU) No 965/2012 (5). (8) In addition, EASA informed the Commission and the Air Safety Committee about the technical assistance projects carried out in third countries affected by measures or monitoring pursuant to Regulation (EC) No 2111/2005. It provided information on the plans and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities, with a view to helping resolve any non-compliance with applicable international civil aviation standards. Member States were invited to respond to such requests on a bilateral basis, in coordination with the Commission and EASA. In this regard, the Commission reiterated the usefulness of providing information to the international aviation community, particularly through ICAO's Safety Collaborative Assistance Network (SCAN) database, on technical assistance provided by the Union and its Member States to improve aviation safety around the world. (9) Eurocontrol provided the Commission and the Air Safety Committee with an update on the status of the SAFA alarming function and provided current statistics for alert messages for banned air carriers. Union air carriers (10) Following the analysis by EASA of information resulting from ramp inspections carried out on the aircraft of Union air carriers and from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Bulgaria informed the Commission and the Air Safety Committee about actions it had taken with regard to the air carrier Bulgaria Air. (11) Member States reiterated their readiness to act as necessary should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance by Union air carriers with the appropriate international safety standards. Air carriers from Afghanistan (12) On 13 February 2018, technical consultations were held between representatives of the Commission, EASA and the Civil Aviation Authority of the Islamic Republic of Afghanistan (ACAA) and the air carrier Kam Air, concerning, in particular, the current operating ban imposed on all air carriers from Afghanistan pursuant to Regulation (EC) No 2111/2005. (13) During that meeting, the ACAA provided information on progress made in the implementation of an enhanced safety oversight. In the previous years ACAA has revoked or suspended more Air Operator Certificates (AOC), several aircraft have been grounded, due to their non  airworthy condition and strict actions have been taken against flight crew which were not complying with international safety standards. Furthermore, ACAA informed that all airlines which were registered in Afghanistan were subject to a recertification process in accordance with international standards. For the time being only two airlines hold a valid AOC, Kam Air and Ariana Afghan Airlines. Kam Air was fully recertified in accordance with the new Afghan aviation legislative framework and Ariana Afghan Airlines is in process of recertification. The ACAA reiterated that, within the restraints of a challenging operational environment, it is committed to carrying out its international obligations in relation to aviation safety. (14) ACAA has started to complete the online questionnaires for the ICAO Universal Safety Oversight Audit Programme  Continuous Monitoring Approach (USOAP  CMA), but no evidence of this was provided. The Permanent Representative of Afghanistan to ICAO is negotiating with ICAO to have ICAO perform a USOAP audit as soon as possible. (15) The air carrier Kam Air provided a presentation on the development of the company and management of safety within the company. In September 2014 the Executive Board of Kam Air decided to reconsider its strategy plans and tactical procedures on its operations, in order to be fully compliant with the new ACAA Regulations and with International Standards and Recommended Practices. A flight data monitoring program was implemented and the company is aware of operational hazards. The safety and quality management systems are in process of implementation. (16) The Commission acknowledges the efforts being made by the ACAA and the fact that the ACAA is committed to cooperating with the Commission in order to provide updates on the status of its surveillance obligations. (17) However, the Commission takes note of the continuing challenging operational environment in Afghanistan and the negative consequences for the ACAA as regards its ability to discharge its safety oversight obligations. The Commission will monitor closely the results of the planned USOAP audit by ICAO. The Commission therefore considers that, on the basis of all available information, the list of air carriers with regard to Afghanistan which are subject to an operating ban within the Union should not be amended, with the exception of the Afghan carriers Afghan Jet International Airlines, East Horizon Airlines and Safi Airways, which have had their AOC revoked and therefore no longer need to be included on the list. (18) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carriers Afghan Jet International Airlines, East Horizon Airlines and Safi Airways from Annex A to Regulation (EC) No 474/2006. Air carriers from Angola (19) In November 2008 (6), all air carriers certified in Angola, except one, were subjected to a full operating ban, mainly due to the inability of the competent authorities responsible for the safety oversight of air carriers certified in Angola (INAVIC) to implement and enforce applicable international safety standards. A partial exception was made for the air carrier TAAG Angola Airlines. TAAG Angola Airlines was included in Annex B to Regulation (EC) No 474/2006 (7) and was allowed to operate into the Union with part of its fleet. (20) ICAO performed an ICAO Coordinated Validation Mission (ICVM) in Angola in March 2017. Based on the results of this mission, ICAO announced that the significant safety concern in the area of operations was resolved by the competent authorities of Angola. (21) By letter of 2 April 2018, the competent authorities of Angola informed the Commission about the progress in the implementation of the international safety standards and the results of the ICVM. (22) The Commission welcomes the efforts being made by INAVIC and the fact that INAVIC is committed to engage in consultations with the Commission in order to provide more detailed information with respect to the progress made in the safety oversight of the carriers under its responsibility. (23) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Angola. Air carriers from Bolivia (24) On 30 January 2018 a technical consultation meeting was held between representatives of the Commission, EASA and a Member State and senior representatives from the Directorate General of Civil Aviation of Bolivia (DGAC). (25) The Commission had requested the DGAC to provide a list of documents and of actions to be completed. The DGAC provided all the required documentation in due time and EASA provided an analysis of this documentation. The preliminary conclusion was that the procedures are well documented, but that it was not possible to assess their actual correct implementation. The DGAC appears to be well staffed in terms of number of inspectors; however, more information was needed to verify that the right expertise is available for specialised tasks. (26) In order to obtain more insight in the oversight of air operations, the Commission requested DGAC of Bolivia to provide a detailed planning of the audits and inspections planned in 2018 and an overview of the audits and inspections performed in 2016 as well as in 2017 on five airlines operating transport of passengers on a regular and non-regular basis. (27) This additional documentation was sent to and received by EASA. The conclusion is that a significant increase of the completion rate of inspections between 2016 and 2017 has taken place. For the air carrier Boliviana de Aviacion, the only Bolivian air carrier operating in Europe, 88 % of the planned activities have been completed. The DGAC of Bolivia informed that for the present year (2018) a Risk Based Oversight concept was introduced. It has been noted that for the other air operators, although a risk analysis has been performed, further enhancement will be required. (28) The Commission takes note of the information provided by the DGAC of Bolivia. The Commission considers that, on the basis of all information currently available, including the information provided by the DGAC of Bolivia at the technical consultation meeting of 30 January 2018, at this time, there are no grounds for imposing an operating ban or operational restrictions on air carriers certified in Bolivia. (29) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that, at this time, there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Bolivia. (30) Member States are to continue to verify the effective compliance with relevant international safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Bolivia, pursuant to Regulation (EU) No 965/2012. (31) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Gambia (32) In 2014 and 2015 the SAFA inspections performed with regard to the operators Aeolus Air Ltd. and SIPJ (G) Ltd. both holding an AOC issued by the Civil Aviation Authority of Gambia (CAAG), showed serious safety deficiencies. (33) On 24 July 2015 EASA sent a letter to the CAAG presenting the results of a ramp inspection conducted on SIPJ (G) Ltd. In addition, in that letter EASA informed the CAAG that, whereas flight plans were filed under the category of general aviation operations and flight crews indicated that they were operating as State flights, in fact, there was evidence that operations were actually of a commercial nature. (34) Further investigation revealed that the aircraft concerned was registered in the United States of America. As regards this aircraft, EASA contacted the civil aviation authorities of the United States. EASA also formally contacted the Gambian authorities which, however, did not reply. SIPJ (G) Ltd. has not applied for a TCO authorisation. (35) A series of SAFA inspections conducted with regard to the air operator SIPJ (G) Ltd. in 2016 resulted in further significant findings. In all cases, flights were declared as general aviation. However, there were indications that flights were commercial and declared as general aviation in order to circumvent the applicable ICAO safety standards and, more specifically, the TCO authorisation requirements in the Union airspace. (36) In order to monitor the situation closely, the Commission will start technical consultations with the authorities from Gambia, in accordance with Article 3(2) of Regulation (EC) No 473/2006. (37) Member States are to continue to verify effective compliance with relevant international safety standards through the prioritisation of ramp inspections to be carried out on air carriers registered in Gambia in accordance with Regulation (EU) No 965/2012. (38) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may take further action pursuant to Regulation (EC) No 2111/2005. (39) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Gambia. Air carriers from Indonesia (40) From 12 to 21 March 2018 a Union on-site assessment visit was conducted in Indonesia. Experts from the Commission, EASA and Member States participated in that visit. The Union on-site assessment visit was conducted at the offices of the Directorate General of Civil Aviation in Indonesia (Indonesian DGCA) and at a number of air carriers certified in Indonesia, namely Batik Air, for comparison with the last Union on-site assessment visit in 2016; Wings Air, operator in the same group (Lion Group) as Batik Air and a large operator of turboprops (ATR42/72); Sriwijaya Air, the largest operator still on the list of air carriers which are subject to an operating ban within the Union; TransNusa, with a mixed fleet of turbofans and turboprops (all of which are certified under CASR-121); Spirit Aviation Sentosa and Susi Air, both certified under CASR-135, with commuter and charter operations. The assessment included visits at two remote areas: a base of TransNusa located at Kupang and the headquarters of Susi Air at Pangandaran. (41) During the Union on-site assessment visit, it has been found that the DGCA has not only maintained its past achievements but also made considerable improvements in a number of areas since the last 2016 Union on-site assessment visit. Of particular relevance was the stability reached by the DGCA in terms of drafting national aviation regulations and the maturity presented to conduct a proper and effective oversight. On previous occasions it was noted that different regulatory models had been under consideration or were adopted, in order that Indonesia could demonstrate compliance with ICAO standards. This approach had provided a lack of clarity. The EU team welcomed the DGCA decision to adopt a clear policy to adhere to ICAO regulations and to draft regulations in line with the latest ICAO amendments on its own. (42) The experts could determine that the surveillance activities, both audits as well as inspections, continue to be planned on a yearly basis and that most of the surveillance activities are carried out according to plan. (43) The DGCA is able to attract sufficient staff, commensurate to the current size and scope of the aviation industry on which oversight has to be performed. Staff has increased significantly since 2016 and there are plans to recruit more resources. All the interviewed staff was qualified and was found knowledgeable. Theoretical training programmes and plans were considered appropriate. However, it was noted that further operational training of inspectors regarding reporting, depth of scrutiny, root-cause analysis and closure of the findings remains necessary. (44) The Indonesian DGCA was able to demonstrate that enforcement measures are taken when necessary via warning letters, suspensions, revocations and financial sanctions. Since 2017 there have been 4 revocations, 11 suspensions and 21 warning letters. (45) The Lion Group consists of six air carriers certified in three different States and applies an integrated approach to its operations and the safety and quality management. Within the Lion Group, Batik Air and Wings Air are two AOC holders certified in Indonesia. Batik Air was already visited during the 2016 Union on-site assessment visit and demonstrated that it continues to have well-functioning safety and quality assurance and management systems. The operator is seeking further improvements. Batik Air has taken into account the observations made by the EU team in 2016 and has incorporated non-mandatory improvements especially in the safety risk assessment area. Wings Air employs professional crews and staff and has systems in place to manage the various operations. The management, both at individual air carrier level and at group level, receives and acts on safety and quality information and analysis. The management also promulgates the information and corrective actions through internal publications, electronic and otherwise. (46) Sriwijaya Air is the third largest operator in Indonesia. It has a well-established safety management system in place. Senior managers interviewed have a good appreciation of the relevant issues as well as a good knowledge of the systems used to manage safety and control the flight and ground operations. In addition to the mandatory blood pressure and alcohol tests at the beginning of each duty period (both for Flight Crew and Cabin Crew), Sriwijaya Air has put in place as a company policy a random drugs testing programme. The Quality Management System is in early stages since its implementation started only last year. All personnel in the Quality Directorate are qualified auditors. Improvements can be made in the Airworthiness Management area of Sriwijaya Air in order to easily retrieve the status of compliance with the maintenance programme of any aircraft. (47) TransNusa is a small domestic operator. The airworthiness management control and the operations were found satisfactory. The operator developed a good functioning Safety Management System and applies on a voluntary basis a Flight Data Monitoring and Analysis Programme. There was evidence of a Quality Management System, which would benefit from further improvement. The facilities of line maintenance in Kupang were adequate for the type of operations. Overall, TransNusa was found to adhere to applicable standards. (48) Spirit Aviation Sentosa is a recently certified operator and one of the smaller air operators in Indonesia with a CASR-135 AOC. Although the offices are located in Jakarta, the operations mainly take place in rural locations in Papua. The Safety Management System is well developed. In the area of operations, the organisation was found satisfactory. The area of continuing airworthiness needs improvement. (49) Susi Air is an operator certified under CASR-135 that operates mainly a fleet of Cessna Grand Caravan. It has a Safety Management System in place. Classification of occurrences, identification of the most significant risks and management of changes are done manually based on different data sources which are not standardised. The workload seems to be excessive for the number of persons dedicated to the Safety Management System functions. It would need more dedicated staff and adequate tools, especially if the fleet increases as expected. The EU team noted its robust crewing system and high standard training to the pilots. In terms of maintenance, the company is well established and equipped, capable of supporting maintenance activities in remote locations. With the exception of maintenance, the company was found to be in need of more staff in other areas. (50) In general the EU team noted that non-punitive reporting policy seems to be present in all visited operators. (51) During the visits at the operators, in the context of their Safety Management System, Traffic Collision Avoidance System  Resolution Advisories (TCAS  RA) and non-stabilised approaches were listed in the top five risks identified. There are studies indicating that there are significantly fewer occurrences of these types of events with the use of Performance Based Navigation (PBN) procedures. Approval of PBN procedures design is under the Indonesian DGCA's responsibility. In view of the identified top five risks, it is highly recommended that the authority promotes the use of PBN. For this the DGCA should engage with all stakeholders (e.g. air operators, air navigation service providers, airports) to promote the PBN use and produce a sound roadmap including necessary cooperation and training. (52) The Indonesian DGCA and the air carriers Sriwijaya Air, Wings Air and Susi Air were heard by the Commission and the Air Safety Committee on 30 May 2018. The Indonesian DGCA presented its current organisational structure, including details on the workforce assigned to its Directorate for Airworthiness and Aircraft Operations, on the continuously growing available budget for safety oversight tasks and for the training of inspectors, as well as on the relocation to new modern facilities. The Indonesian DGCA provided details of the results from the last ICAO Coordinated Validation Mission conducted in October 2017 by ICAO which indicate an effective implementation (EI) score of 80,34 %. The Indonesian DGCA provided information about the status and planning of Performance Based Navigation implementation in 2017 and 2018, which showed that eventually a significant number of airports will have PBN procedures. The Indonesian DGCA provided in its presentation a summary of the corrective actions taken with regard to the observations made by the experts during the 2018 Union on-site assessment visit. An improvement programme has been defined based on the 2018 Union on-site assessment visit and on the ICVM. (53) During the hearing, the Indonesian DGCA undertook to keep the Commission informed about the actions taken with respect to the ICVM audits performed by ICAO in Indonesia and with respect to the remaining observations made by the 2018 Union on-site assessment visit. In addition, the Indonesian DGCA committed to a continuing safety dialogue, including through the provision of relevant safety information and through additional meetings, if and when deemed necessary by the Commission. (54) Sriwijaya Air is part of the Sriwijaya Air Group. Sriwijaya Air presented the expansion plans for its fleet from the current 37 aircraft up to 42 aircraft in 2021, details on the pilot recruitment process and a description of the Operations, Training and Maintenance areas. Sriwijaya Air provided information on its Safety Management System, Flight Data Analysis process and Safety Performance Indicators. The company also debriefed on the oversight activities that the Indonesian DGCA has performed on Sriwijaya Air in 2017 and the status of the findings resulting from these activities, all of which have been closed. Sriwijaya Air gave a presentation on the corrective action plan which was developed on the basis of the observations resulting from the 2018 Union on-site assessment visit. (55) Wings Air presented the structure and functioning of its safety management system and the processes it has put in place to ensure the safety of its operations. During the hearing, Wings Air also informed the Commission and the Air Safety Committee about the corrective action plan that was developed on the basis of the observations resulting from the 2018 Union on-site assessment visit. This plan contains corrective actions based on a root-cause analysis of those observations. Furthermore, Wings Air provided explanations about its investigation concerning the recent ground collision involving one of its aircraft, as well as the safety actions Wings Air has taken immediately after the accident. (56) Susi Air presented the organisation, the type of activities and the variety of its workforce and provided details on the recruitment process for pilots, including the training provided through its Training Centre. Susi Air highlighted the demanding qualification process, described company procedures and policies adopted to ensure safe operations in remote areas in Papua and provided details on maintenance and operations. The implemented e-SMS facilitates immediate occurrence reporting which contributes to a sound safety culture. Susi Air debriefed on the oversight activities that the Indonesian DGCA has performed on Susi Air in 2017 and the status of the findings raised on those occasions, all of which were closed. Susi Air presented the corrective action plan that was developed on the basis of the observations resulting from the 2018 Union on-site assessment visit. (57) The Commission takes note with satisfaction that, in reaction to the accidents which took place in the past years, the Indonesian DGCA defined five priority areas for enhanced action, developed appropriate mitigating measures and informed all Indonesian carriers thereof. These priority areas include runway excursions. In this respect the Commission encourages the Indonesian DGCA to systematically undertake a root cause analysis when serious incidents or accidents occur, and to ensure that all Indonesian carriers do the same. (58) The Commission notes with satisfaction the action plan on the accelerated deployment of PBN capabilities which was developed by the Indonesian DGCA, in line with the recommendations of the Union safety assessment report, and underlines the importance of effective implementation of this action plan. (59) The Commission takes note of the readiness of the Indonesian DGCA to continue the current practice of hosting foreign experts within its Directorate for Airworthiness and Aircraft Operations, in order to coach its inspectors towards ever more effective inspections of the Indonesian aviation industry, and of its readiness to invest in such coaching. (60) The Commission underlines the essential importance for the Indonesian authorities of ensuring that the safety oversight capabilities of the Indonesian DGCA remain sufficiently resourced to cope effectively with the size of the Indonesian aviation industry, notably in view of its expected growth. The Commission takes note of the commitment of the Indonesian government in this respect. (61) On the basis of all information available at present, including the results of the Union on-site assessment visit of March 2018 and the hearing at the Air Safety Committee, it is considered that there is sufficient evidence of compliance with applicable international safety standards and recommended practices on the part of the Indonesian DGCA and the air carriers certified in Indonesia. (62) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the Union list of air carriers which are subject to an operating ban within the Union should be amended to remove all air carriers certified in Indonesia from Annex A to Regulation (EC) No 474/2006. (63) Member States are to continue to verify the effective compliance with relevant international safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Indonesia, pursuant to Regulation (EU) No 965/2012. (64) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Libya (65) On 20 April 2018, a technical meeting was held between representatives of the Commission, EASA, a Member State, representatives of the Libyan government and the Libyan Civil Aviation Authority (LYCAA). (66) During this meeting, the LYCAA provided updated information on the progress in the implementation of the ICAO Corrective Action Plan, on the areas for which the LYCAA is looking for technical assistance and on a roadmap towards lifting the EU ban. The LYCAA reiterated its commitment to carrying out its international obligations in relation to aviation safety. The LYCAA informed that it has been intensively working on this and that the situation has significantly improved. (67) The Commission acknowledges the efforts being made by the LYCAA and the fact that the LYCAA is committed to cooperating with the Commission in order to provide updates on the status of its surveillance obligations. However, presentation made by the LYCAA provided only limited information and was found not sufficiently detailed. Moreover, the operational environment in Libya continues to be very challenging. On 30 April 2018, the Commission sent a letter to LYCAA asking for additional technical information. (68) The last ICAO audit took place in 2007 and the Effective Implementation was 28.86. The LYCAA is working on the Corrective Action Plan. The Commission recommends Libya to host an ICAO USOAP audit as an important step towards lifting the current ban on Libyan air carriers. In addition, it would be important that the operational difficulties resulting from the challenging security situation are satisfactory resolved. Therefore the Commission advises the LYCAA to concentrate on securing an ICAO USOAP audit. In the meantime valuable safety information could be sourced from foreign operators that would decide to resume operations to Libya. (69) The Commission considers that, on the basis of all information currently available, including the information provided by the LYCAA at the technical meeting of 20 April 2018, the list of air carriers from Libya which are subject to an operating ban within the Union should not be amended. (70) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that, at this stage, there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Libya. Air carriers from Nepal (71) On 19 January 2018, a technical meeting was held between representatives of the Commission, EASA, a Member State and the Civil Aviation Authority of Nepal (CAAN). The CAAN was invited to Brussels in order to update the Commission on the improved implementation of international safety standards in the Nepalese aviation system. (72) The last time a meeting with CAAN was organised by the Commission was in November 2014. In February 2014 a Union on-site assessment visit was carried out, which confirmed the low implementation of international safety standards. In accordance with the Final Report of the Union on-site assessment visit of February 2014, a number of observations were raised with respect to the regulations, procedures and practices of CAAN in the area of personnel licensing. (73) During the meeting on 19 January 2018 CAAN provided information about actions taken in order to develop a national legislative framework compliant with the international safety standards and to improve the safety oversight system in Nepal, including the steps made with respect to accident prevention. The Commission requested, during the meeting, additional information from CAAN. (74) By letter of 2 March 2018, CAAN submitted to the Commission the evidence of the work done in resolution of the observations of the Union on-site assessment visit of February 2014. (75) CAAN also provided, inter alia, information on the annual surveillance and regulatory audit plan for 2017, the proposed Safety Oversight Programme for 2018, the State Safety Programme Gap Analysis Checklist, together with the State Safety Policy, and a status of implementation of the Safety Management System (SMS) for the Nepalese airline operators. (76) On the basis of the information available at present, it appears that the CAAN has made a certain degree of progress with respect to the implementation of international safety standards. However, currently there is not enough supporting and verified evidence to warrant at this stage a relaxation of the operational restrictions on air carriers from Nepal. Indeed, the alleged improvements need to be verified before a well  founded decision with respect to the eventual lifting of the ban on air carriers from Nepal can be taken. In this respect, a Union on-site assessment visit to Nepal could be contemplated. (77) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Nepal. Air carriers from Russia (78) The Commission, EASA and the competent authorities of the Member States have over the past period continued to closely monitor the safety performance of air carriers certified in Russia and operating within the Union, including through prioritisation of the ramp inspections to be carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (79) On 26 April 2018, representatives of the Commission, EASA and a Member State met with representatives of the Russian Federal Air Transport Agency (FATA). The purpose of this meeting was to review the safety performance of Russian air carriers on the basis of SAFA ramp inspection reports for the period between 9 April 2017 and 8 April 2018, and to identify cases which deserve special attention. This meeting was also used to allow the Commission to be informed on the specific safety oversight measures which FATA is undertaking in the context of the 2018 FIFA World Cup. (80) During the meeting, the Commission reviewed more in detail the SAFA results of 9 air carriers certified in Russia. While no safety concerns were identified on the basis of the ramp inspections, the FATA informed the Commission of its safety oversight activities on those air carriers and of enforcement measures taken against two of those air carriers. (81) With respect to the 2018 FIFA World Cup, the FATA informed the Commission about the additional measures taken in order to ensure air safety on that occasion. (82) Based on the information currently available, including the information provided by the FATA at the technical consultation meeting of 26 April 2018, it is considered that there is no lack of capability nor a lack of willingness on the part of the FATA to address safety deficiencies of air carriers certified in Russia. On those grounds, the Commission concluded that a hearing before the Commission and the Air Safety Committee of the Russian aviation authorities or of any air carriers certified in Russia was not necessary. (83) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union to include air carriers from Russia. (84) Member States are to continue to verify effective compliance with international safety standards by the air carriers from Russia, through the prioritisation of ramp inspections in accordance with Regulation (EU) No 965/2012. Should those inspections point to an imminent safety risk as a consequence of non-compliance with the relevant international safety standards, the Commission may be obliged to take action against air carriers from Russia pursuant to Regulation (EC) No 2111/2005. Air carriers from Venezuela (85) On 6 March 2017, the air carrier Avior Airlines, certified in Venezuela, applied to EASA for a TCO authorisation. EASA assessed that application and concluded that further assessment would not result in the issuance of a TCO authorisation to Avior Airlines and that the air carrier did not meet the applicable requirements of Regulation (EU) No 452/2014. Consequently, on 4 October 2017, EASA rejected the TCO application of Avior Airlines on safety grounds. (86) On 14 November 2017 both the Civil Aviation Authority of Venezuela (INAC) and Avior Airlines were heard by the Commission and the Air Safety Committee pursuant to Regulation (EC) No 2111/2005. (87) The information available at the time of the hearing, based on EASA's TCO authorisation assessment, the ramp inspections conducted by the Member States and the information provided by the INAC and by Avior Airlines, showed that INAC should further develop its inspection capacity in respect of the air carriers for which it is responsible, and that Avior Airlines was not capable of addressing its safety deficiencies. (88) Consequently the list of air carriers which are subject to an operating ban within the Union was amended and the air carrier Avior Airlines was included in the Annex A to Regulation (EC) No 474/2006 (8). (89) The information available at present, based on the SAFA inspection findings, shows that there is verified evidence of serious safety deficiencies on the part of Avior Airlines. Neither Avior Airlines nor INAC are capable of addressing those safety deficiencies, as is demonstrated, inter alia, by the inappropriate and insufficient corrective action plans that Avior Airlines is presenting in response to the findings identified during the SAFA inspections, and by the fact that the average SAFA ratio of the Venezuelan air carriers has worsened since October 2017. (90) In order to monitor the situation closely, the Commission will continue the consultations with the authorities from Venezuela, in accordance with Article 3(2) of Regulation (EC) No 473/2006. (91) Member States are to continue to verify effective compliance with relevant international safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Venezuela in accordance with Regulation (EU) No 965/2012. (92) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may take further action pursuant to Regulation (EC) No 2111/2005. (93) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Venezuela. (94) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee. (95) Regulation (EC) No 474/2006 should therefore be amended accordingly. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex I to this Regulation; (2) Annex B is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2018. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Council Regulation (EEC) No 3922/1991 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (4) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (6) Commission Regulation (EC) No 1131/2008 of 14 November 2008 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union, recitals on Angola (8) to (11). (7) Commission Implementing Regulation (EU) 619/2009 of 13 July 2009 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union, recitals on Angola (54) to (62); Commission Implementing Regulation (EU) 2016/963 of 16 June 2016 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union, recitals on Angola (12) to (17). (8) Commission Implementing Regulation (EU) 787/2007 of 4 July 2007 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union, recitals on Venezuela (70) to (81). ANNEX I ANNEX A LIST OF AIR CARRIERS WHICH ARE BANNED FROM OPERATING WITHIN THE UNION, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO three letter designator State of the Operator (1) (2) (3) (4) AVIOR AIRLINES ROI-RNR-011 ROI Venezuela BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname IRAN ASEMAN AIRLINES FS-102 IRC Islamic Republic of Iran IRAQI AIRWAYS 001 IAW Iraq MED-VIEW AIRLINE MVA/AOC/10-12/05 MEV Nigeria AIR ZIMBABWE (PVT) LTD 177/04 AZW Zimbabwe All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO AIRWAYS 019/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) DAKOTA SPRL 409/CAB/MIN/TVC/071/2011 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) SERVE AIR 004/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon ALLEGIANCE AIR TOURIST 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE REGIONALE TRANSPORT (N.R.T) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon TROPICAL AIR-GABON 011/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 IND Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal HIMALAYA AIRLINES 084/2015 Unknown Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SAURYA AIRLINES 083/2014 Unknown Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD UNKNOWN RUM Sierra Leone DESTINY AIR SERVICES, LTD UNKNOWN DTY Sierra Leone HEAVYLIFT CARGO UNKNOWN Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD UNKNOWN ORJ Sierra Leone PARAMOUNT AIRLINES, LTD UNKNOWN PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD UNKNOWN SVT Sierra Leone TEEBAH AIRWAYS UNKNOWN Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES SD 54 AAJ Republic of the Sudan BADR AIRLINES 35 BDR Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan ELDINDER AVIATION 8 DND Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION CO. 60 KUH Republic of the Sudan NOVA AIRWAYS 46 NOV Republic of the Sudan SUDAN AIRWAYS CO. 1 SUD Republic of the Sudan SUN AIR 51 SNR Republic of the Sudan TARCO AIR 56 TRQ Republic of the Sudan (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX II ANNEX B LIST OF AIR CARRIERS WHICH ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE UNION (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO three letter designator State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry (1) (2) (3) (4) (5) (6) (7) TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: aircraft of type Boeing B737-700, aircraft of type Boeing B777-200, aircraft of type Boeing B777-300 and aircraft of type Boeing B777-300ER. All fleet with the exception of: aircraft within the Boeing B737-700 fleet, as mentioned on the AOC; aircraft within the Boeing B777-200 fleet, as mentioned on the AOC; aircraft within the Boeing B777-300 fleet, as mentioned on the AOC and aircraft within the Boeing B777-300ER fleet, as mentioned on the AOC. Republic of Angola AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET BUSINESS SERVICE (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800. All fleet with the exception of: TR-AAG, ZS-AFG. Republic of Gabon; Republic of South Africa IRAN AIR FS100 IRA Islamic Republic of Iran All aircraft of type Fokker F100 and of type Boeing B747 Aircraft of type Fokker F100 as mentioned on the AOC; aircraft of type Boeing B747 as mentioned on the AOC Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU-204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union.